Opinion issued December 10, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00869-CV
                            ———————————
                  RUTH BACARDI & COMPANY, Appellant
                                         V.
                          NAJIB BAOULOS, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-44867


                          MEMORANDUM OPINION

      Appellant, Ruth Bacardi & Company, has neither established indigence nor

paid, or made arrangements to pay, the fee for preparing the clerk’s record. See TEX.

R. APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellee

subsequently filed a motion to dismiss the appeal for want of prosecution. More than

ten days have passed and appellant failed to respond to the motion to dismiss. See

TEX. R. APP. P. 10.3. Accordingly, we grant the motion and dismiss the appeal for

want of prosecution. We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                         2